Citation Nr: 0212520	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 RO decision that found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a heart 
disorder, and denied a claim for service connection for a 
psychiatric disorder.  In August 2001, the Board remanded the 
case for a Board hearing; the veteran thereafter had an RO 
hearing in December 2001, and he failed to report for a Board 
hearing scheduled for August 2002.


FINDINGS OF FACT

1.  A claim for service connection for a heart disorder was 
denied by the RO in an unappealed decision in September 1978.  
Evidence received since that decision is cumulative or 
redundant, or by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hearing loss.

2.  An acquired psychiatric disorder began many years after 
the veteran's active service and was not caused by any 
incident of service.





CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a heart disorder, 
and the September 1978 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from October 1970 to March 
1972.  Service records show that he was evaluated due to 
ongoing use of various drugs including marijuana, heroin, 
other hallucinogens, stimulants, and depressants.  Due to 
such use, he was psychiatrically evaluated in January 1972 
after a probable barbituate overdose, with resulting 
diagnoses of passive-aggressive personality disorder and 
extensive drug use.  No heart problems were noted during 
active duty.  The March 1972 service separation examination 
noted the heart and psychiatric system were normal.

While being treated for a fracture of the left ankle in May-
June 1978 at a VA Medical Center (VAMC), it was noted that he 
had a history of substance abuse and that a current EKG had 
revealed an old anterior myocardial infarction.  Alcoholism 
was treated during a June 1978 VAMC admission, and it was 
noted he had a long history of drug abuse, social maladaptive 
behavior, and family difficulties.  During a July 1978 
admission, alcoholism was treated.  A sociopathic personality 
was noted during a July-August 1978 VAMC admission.  During 
an August 1978 VAMC admission, which included treatment for 
the left ankle, it was noted that a recent EKG showed an old 
anterior myocardial infarction secondary to heroin abuse; a 
history of alcohol abuse was also noted.  

In an unappealed September 1978 decision, the RO denied 
service connection for a heart disorder (including history of 
an old anterior myocardial infarction).  Evidence received 
since then is summarized below.

In January 1998, the veteran filed a claim seeking service 
connection for a psychiatric disorder, and he also applied to 
reopen the previously denied claim for service connection for 
a heart condition. 

Private medical records from the Southwestern Mental Health 
Center describe treatment from 1991 to 1993 for psychiatric 
problems.  The records include diagnoses of intermittent 
explosive disorder, alcoholism in remission, and antisocial 
personality disorder.  VA medical records from 1988 to 2000 
describe treatment for various ailments including psychiatric 
problems, with diagnoses such as various types of personality 
disorders, substance abuse, bipolar disorder, alcohol-induced 
mood disorder, and obsessive compulsive disorder.  These VA 
records do not describe a current heart problem, but on 
occasion the veteran gave a history of an old myocardial 
infarction.  

At a December 2001 RO hearing, the veteran stated that he 
essentially had no other evidence to present.  He testified 
that he had filed a claim for service connection for a heart 
problem in 1978 because a physician who had treated him for 
an orthopedic problem had found a heart attack and indicated 
that such a condition must have arisen during service as a 
result of a drug overdose.  He also argued that a mental 
disorder started in service and that he had consequently 
started abusing drugs; he attributed the development of a 
mental disorder to harassment and beatings during boot camp.




II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims.  Pertinent medical records have been 
obtained to the extent possible, and VA examinations are not 
warranted under the circumstances.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service, in the line of duty and not a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, such as a psychosis and organic heart disease, if 
such are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A.  Heart disorder

A claim for service connection for a heart disorder 
(including history of myocardial infarction) was previously 
denied in a September 1978 RO decision.  The veteran did not 
appeal that decision, which thus became final.  38 U.S.C.A. § 
7105.  Although the September 1978 RO decision is considered 
final, the claim may be reopened if new and material evidence 
has been submitted since then.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus, the new version does not apply 
to the instant case, which was filed in January 1998.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).]

At the time of the September 1978 RO rating, the evidence 
included service medical records from the veteran's 1970-1972 
active duty, which show substance abuse and no heart 
disorder.  Other evidence included VA treatment records from 
1978 referring to ongoing substance abuse and recent EKG 
findings showing an old myocardial infarction (said to be 
secondary to heroin abuse).  

Since the September 1978 decision, additional medical 
treatment records have been obtained, dated from 1988 to 
2000, again noting a history of substance abuse, showing no 
current findings of a heart disorder, and at times noting the 
veteran's self-reported history of an old myocardial 
infarction.  Additional evidence also includes the veteran's 
recent statements asserting that he has a heart condition, 
including an old myocardial infarction, due to drug abuse in 
service.

The additional medical records and statements by the veteran, 
received since the final 1978 RO decision, contain cumulative 
and redundant information, and thus are not new evidence.  
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  The 
additional medical evidence does not show a heart disorder in 
service, in the presumptive year after service, or for many 
years later, and it does not link any current heart condition 
with any incident of service.  The additional medical 
evidence is not material, as it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The veteran's additional statements also are not 
material evidence since, as a layman, he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 494 (1992). 

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for a heart disorder, and thus the September 1978 
RO decision remains final.

B.  Acquired psychiatric disorder

The 1970-1972 service medical records, besides showing 
substance abuse, note a personality disorder.  A personality 
disorder is not a disability for VA compensation purposes and 
may not be service connected.  38 C.F.R. § 3.303(c).

As for an acquired psychiatric disorder, such as a neurosis 
or psychosis, such is not shown during active duty or for 
many years thereafter.  Medical records from many years after 
service, besides showing substance abuse and a personality 
disorder, contain some diagnoses of an acquired psychiatric 
disorder (e.g., bipolar disorder).  However, none of the 
competent medical evidence suggests that an acquired 
psychiatric disorder, first demonstrated many years after 
service, was caused by any incident of service.  As a layman, 
the veteran has no competence to give a medical opinion on 
diagnosis or etiology of his current psychiatric condition.  
Espiritu, supra.

The weight of the credible evidence demonstrates that an 
acquired psychiatric disorder began years after service and 
was not caused by any incident of service.  The condition was 
neither incurred in nor aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The application to reopen a claim for service connection for 
a heart disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

